Citation Nr: 1211166	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  08-16 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for neuritis of the right peroneal nerve, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for neuritis of the left peroneal nerve, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to November 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The September 2007 rating decision denied entitlement to ratings in excess of 10 percent for neuritis of the left and right peroneal nerves.  In the course of this appeal, an April 2008 Decision Review Officer (DRO) decision granted 20 percent ratings for neuritis of the left and right peroneal nerves, effective September 15, 2006.  

In January 2010, the Veteran testified at a DRO hearing at the Philadelphia RO.  A transcript of this hearing was prepared and associated with the claims file.

In June 2011, the Veteran submitted additional evidence to the Board and his representative has waived initial review by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2011).

In November 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.



FINDINGS OF FACT

1.  The Veteran's neuritis of the right peroneal nerve has resulted in no more than moderate incomplete paralysis of the affected extremity.

2.  The Veteran's neuritis of the left peroneal nerve has resulted in no more than moderate incomplete paralysis of the affected extremity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for neuritis of the right peroneal nerve are not met.  38 C.F.R. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8521 (2011).

2.  The criteria for a rating in excess of 20 percent for neuritis of the left peroneal nerve are not met.  38 C.F.R. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8521 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2011)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes October 2006 and February 2011 evidentiary development letters in which the RO advised the appellant of the evidence needed to substantiate his increased rating claims.  The appellant was advised in these letters of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  These letters also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claims, pursuant to the Court's holding in Dingess, supra.  

The Board notes that the February 2011 letter was not issued prior to the initial adjudication of the Veteran's claims in September 2007.  His claim, however, was subsequently readjudicated in the March 2011 supplemental statement of the case.  Thus, any deficiencies in the timeliness of this notice letter would not be prejudicial.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's available private medical records.

The RO arranged for the Veteran to undergo VA examinations in November 2006, March 2008, August 2010, and June 2011.  The Board finds that the resulting VA examination reports are adequate for the purpose of determining entitlement to increased ratings for the issues on appeal.  These examination reports are thorough and consistent with the other evidence of record from the period that is currently on appeal.  The examiners elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the results of the examinations.  For these reasons, the Board concludes that the examination reports in this case provide an adequate basis for a decision.

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Ratings

The Veteran has claimed entitlement to increased ratings for neuritis of the right and left peroneal nerves.  He essentially contends that these disabilities are severe enough to warrant ratings in excess of 20 percent.

The Veteran's neuritis of the left and right peroneal nerves is currently assigned separate 20 percent ratings under 38 C.F.R. § 4.124, Diagnostic Code 8621.  Diagnostic Code 8621 provides the rating criteria for paralysis of the external popliteal nerve (common peroneal), including neuritis of that nerve.  Id.  Complete paralysis of the common peroneal nerve, which is rated as 40 percent disabling, contemplates foot drop and slight droop of the first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges or toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, Diagnostic Code 8621.  Disability ratings of 10 percent, 20 percent, and 30 percent are assignable for incomplete paralysis which is mild, moderate or severe in degree, respectively.  Id.

In rating diseases of the peripheral nerves, the term 'incomplete paralysis' indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

Neuritis, either cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 (2011).  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  

According to the November 2006 VA neurologic examination report, the Veteran reported having abnormal, paresthetic sensations in the anterior parts of both legs.  He reported taking Aleve and wearing socks when he has paresthetic sensation and burning sensation in the legs.  He did not have difficulty in ambulation.  Sensory examination showed paresthetic sensation in the anterior part of both legs in the shin.  There was decreased sensation to pinprick in the medial part of the left leg and anteromedial part of the right leg.  There was no muscle atrophy.  Motor power was normal in dorsiflexion, plantar flexion, eversion, and inversion.  The examiner's impression was of shrapnel-related injury in the saphenous nerve distribution area in the left leg and peroneal nerve innervated areas in the right leg.  These were noted to cause paresthetic sensations which are variable in intensity and symptomatology.  

The Veteran also underwent a VA peripheral nerve examination in March 2008.  The Veteran reported continued pain in his bilateral lower extremities with increased sensitivity in bilateral plantar surfaces of the feet and shins.  He reported progressive worsening of his lower extremity condition over the last few years.  He reported taking Ibuprofen with limited effect.  The symptoms were located on the plantar and dorsal feet and bilateral shins.  He reported weakness, numbness, paresthesias, and pain.  He described the paresthesias as a burning sensation with increased sensitivity and pain.  Bilateral sensory function testing revealed decreased vibration,  pain, light touch, and position sense, all in the plantar foot and ankle of both feet.  The peroneal nerves, L4-5, L5-S1 dermatome were affected.  Bilateral knee and ankle reflexes were diminished.  Muscle atrophy was present in the left calf, which measured a half centimeter smaller in circumference than the right calf.  This was noted to represent a direct effect of the nerve damage.  No joint functioning was affected by the nerve disorder.  There was also decreased muscle tone and strength in the left calf.  His gait was antalgic and swaggered.  The examiner diagnosed left and right peroneal nerve neuropathy and left saphenous neuropathy.  These were noted to have significant effects on the Veteran's occupation.  

The March 2008 VA examiner included the results of a July 2007 private electromyography.  These indicated old or chronic mild right L4 or L5 radiculopathies; old left tibial neuropathy with axonal and demyelinative changes and residual motor unit loss; left saphenous neuropathy; and recovered right peroneal neuropathy with residual motor unit loss and irritability.  

An August 2010 VA examination report notes that the Veteran reported increased pain, tingling, and weakness in his right leg since the last examination.  He reported his right leg gives out on him and he was issued a cane.  He reported worsening pain, tingling, and significant weakness in his left leg.  He has taken Gabapentin, which provides poor relief, and was once given a Toradol, which provided transient relief.  He reported weakness, numbness, paresthesias, dysesthesias, and pain in the lower extremities.  The paresthesias and dysthesias were manifested by tingling, numbness, and hypersensitivity.  Knee and ankle jerk were diminished on detailed reflex examination.  Bilateral sensory function testing revealed decreased vibration,  pain/pinprick, light touch, and position sense, all in the plantar foot and ankle of both feet, as well as dysthesias.  The examiner diagnosed right and left peroneal neuritis, increase, and found that paralysis was absent while nerve dysfunction, neuritis, and neuralgia were present.  

The June 2011 VA examination report noted that the tibial and peroneal nerves were affected in the lower extremities.  The examiner again noted decreased vibration, pain or pinprick, and light touch in the calves, feet, and toes, and decreased position sense in the feet and toes.  The examiner noted dysthesias in both feet.  Detailed motor examination showed left and right ankle dorsiflexion and plantar flexion had active movement against gravity, while bilateral great toe extension had active movement against some resistance.  

In addition to the VA examination reports described above, a May 2006 private medical record notes that the Veteran had sensory changes with hyperesthesia in the lower extremities with evidence of muscular atrophy in the calf of the left leg.  

The Veteran testified at his November 2011 Board hearing that his peroneal nerve disabilities, in particular of the lower left extremity, cause him to have balance problems and that he requires use of a cane because he has fallen from such problems.  He described problems walking, standing, performing activities of daily living, and driving long distances.  He described the pain in his left leg as 10 out of 10 in severity and described the right leg pain as 5 out of 10 severity.  He also described his left leg pain as constant and as sharper than the pain in his right leg.

Based on the above, the Board finds that ratings in excess of 20 percent are not warranted for the Veteran's neuritis of the left and right peroneal nerves, as the severity of these disabilities most nearly approximates a degree of disability that is moderate rather than severe.

First, with respect to the right peroneal nerve, the Board notes that the evidence, both as described above and in the remaining evidence of record, reflects that the Veteran's right peroneal nerve disability is wholly sensory.  The term "sensory" is defined as "pertaining to or subserving sensation."  Dorland's Illustrated Medical Dictionary 1681 (30th ed. 2003).  The above evidence reflects complaints of paresthetic sensation, burning, decreased sensation to pinprick, decreased light touch, increased sensitivity, pain, decreased vibration, position sense, diminished knee and ankle reflexes, and dysesthesias in the right lower extremity.  However, there was no muscle atrophy (despite reports of weakness) or foot drop, and the Veteran could dorsiflex his foot.  As noted above, the maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  

As noted above, the term 'incomplete paralysis' indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

Neuritis, either cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 (2011).  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.  Because there is no indication of sciatic nerve involvement, the Veteran's right lower extremity may be rated as no more than moderately disabling.  Thus, entitlement to a rating in excess of 20 percent for neuritis of the right peroneal nerve is not warranted.  

The Board further finds that entitlement to a rating in excess of 20 percent is not warranted for neuritis of the left peroneal nerve.  In addition to the above symptoms that are listed as being found in the right lower extremity, the Veteran's left lower extremity has demonstrated muscular atrophy that has been attributed to his service-connected nerve damage.  As noted above, neuritis, either cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  However, these criteria are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive 'and' in a statutory provision meant that all of the conditions listed in the provision must be met).  In the case at hand, the Board notes that the pertinent reflexes are diminished, but not lost.  Therefore, the Veteran's left external popliteal nerve disability is not most accurately characterized as "severe," and a 30 percent rating is not warranted.  

The Board has considered the argument raised by the Veteran's representative at his November 2011 hearing that the absence of ankle jerk reflexes in the left lower extremity warrants a finding of complete paralysis with increased ratings available under Diagnostic Codes 8522 or 8523.  The Board notes, however, that an absent ankle jerk finding is irrelevant to determining whether there is complete paralysis of the musculocutaneous (superficial peroneal) nerve or the anterior tibial (deep peroneal) nerve, and that the above evidence does not reflect nerve paralysis.  

Furthermore, while the evidence does demonstrate that the Veteran's left peroneal nerve disability is more severe than his right peroneal nerve disability, it does not demonstrate symptomatology of sufficient frequency and severity to warrant the maximum possible rating for the left peroneal nerve disability.  

The Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against these claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to ratings in excess of 20 percent for neuritis of the left and right peroneal nerves is denied.

The Board also has considered whether the Veteran is entitled to a greater level of compensation for the disabilities at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  Second, if the schedular evaluations do not contemplate the veteran's level of disability and symptomatology and are found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected neuritis of the left and right external popliteal nerves are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

In short, there is nothing in the record to indicate that the service-connected disabilities on appeal cause impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Court has held that a request for a total rating based upon individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.

In this case, the Veteran has not asserted, and the evidence does not show that his service-connected disabilities have caused unemployability.  Because there is no claim of or evidence for unemployability, further consideration of entitlement to a TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

Entitlement to an increased evaluation for neuritis of the right peroneal nerve, currently evaluated as 20 percent disabling, is denied.  

Entitlement to an increased evaluation for neuritis of the left peroneal nerve, currently evaluated as 20 percent disabling, is denied.  



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


